NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0917-20

PHILLIP REED,

          Plaintiff-Appellant,

v.

BOARD OF EDUCATION OF
THE CITY OF EAST ORANGE,
ESSEX COUNTY,

     Defendant-Respondent.
_____________________________

                   Argued December 1, 2021 – Decided February 1, 2022

                   Before Judges Whipple, Geiger, and Susswein.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Essex County, Docket No. L-0091-19.

                   William P. Hannan argued the cause for appellant
                   (Oxfeld Cohen, PC, attorneys; William P. Hannan, of
                   counsel and on the briefs; Rachel Leigh Adelman, on
                   the briefs).

                   Gerald A. Shepard argued the cause for respondent
                   (Pfund McDonnell, PC, attorneys; Mary C. McDonnell
                   and Gerald A. Shepard, on the brief).
PER CURIAM

      Plaintiff Phillip Reed appeals from an October 30, 2020 summary

judgment order dismissing his complaint against the Board of Education of the

City of East Orange (BOE) under the de facto employee statute, N.J.S.A.

18A:16-11. We reverse.

      Since 2008, BOE employed plaintiff as a security guard. Plaintiff was

promoted to Security Supervisor in 2011, with a $75,000 annual salary, which

increased to $85,730 by 2017.        Plaintiff signed annual at-will employment

contracts with the BOE as Security Supervisor for the 2011 – 2012 through 2017

– 2018 school years. Although these contracts listed the position as Security

Supervisor, plaintiff asserts the promotion was actually to the Supervisor of

Safety1 position, which the BOE identifies as two levels higher than the position

identified in the contracts. Plaintiff concedes the BOE never approved him for

the Supervisor of Safety position.




1
  The parties and the motion judge used several phrases interchangeably to refer
to the two positions. We use "Security Supervisor" to refer to the position listed
in the contract, which the BOE refers to as "Supervisor of Security," and the
court referred to as "Security Director." We use "Supervisor of Safety" to refer
to the de facto position, which the court referred to as "Director of Safety" or
"Safety Director."
                                                                            A-0917-20
                                         2
      Plaintiff's duties changed after the promotion in April 2011, paralleling

the on-paper description of the Supervisor of Safety, rather than his contractual

position of Security Supervisor. Plaintiff was responsible for the "total security

of the whole district . . . that entailed working on call [twenty-four]-hours a day,

seven days a week." He supervised almost 100 security employees, which

included every security guard in the district and twenty-two facilities,

maintained security vehicles, and attended professional development.              He

reported directly to the superintendent, Dr. Kevin West, attended the

superintendent's monthly cabinet meetings with seven or eight high-ranking

district administrators and department heads, submitted monthly reports to the

superintendent, and presented at annual board retreats.

      Plaintiff was held out as the only Supervisor of Safety. There was no other

Supervisor of Safety, besides plaintiff, from 2011 to 2018. At times, there had

been as many as four security supervisors. Documents and members of the

district referred to plaintiff as the Supervisor of Safety. The district directories

listed him as Supervisor of Safety for the 2011 – 2012, 2012 – 2013, 2013 –

2014, 2014 – 2015, 2016 – 2017, and 2017 – 2018 school years, which the BOE

certified as true and accurate copies. Plaintiff's 2018 annual evaluation listed

him as the Supervisor of Safety.               Business Administrator(s)/Board


                                                                              A-0917-20
                                         3
Secretary(ies), Victor Demming and his successor, Craig Smith, sent plaintiff at

least six memos addressing him as Supervisor of Safety, which the BOE has

certified as true and accurate copies.      Director of Labor Relations and

Employment Services, Marissa McKenzie, told plaintiff that his position title

was "Supervisor of Safety" in an April 2018 email. Despite the foregoing

documentation, the BOE's salary records listed plaintiff as a security supervisor

every year from 2011 to 2018. Despite the BOE's assertion that the Security

Supervisor and Supervisor of Safety are two levels apart, the job descriptions

overlap.

      The Security Supervisor "[m]anages, oversees and coordinates the

designated shift" and "[s]upervises and evaluates shift security personnel (as

assigned)." The Supervisor of Safety "[s]upervises and evaluates the [security

supervisor]," "[m]anages, oversees and coordinates the District's Security

Program," and "supervises and evaluates all security personnel." The Security

Supervisor reports to the Supervisor of Safety and the superintendent, but the

Supervisor of Safety only reports to the superintendent. Further, the listed

qualifications vary; the Supervisor of Safety requires more education and

different experience.




                                                                           A-0917-20
                                       4
      The positions also vary as to compensation. The Security Supervisor's

salary is "[n]egotiable; based on background, training, and experience[; and is]

unaffiliated/confidential."     The    Supervisor    of   Safety's   salary   is   an

"unaffiliated/confidential salary to be determined." The new Supervisor of

Safety, as designated in his transfer paperwork, was to receive the same $85,000

that plaintiff received in his final 2017 – 2018 year. Plaintiff argued that because

the position is non-union, it is negotiable.

      The BOE did not renew plaintiff's contract for the 2018 – 2019 school

year, so his employment ended in June 2018. In the BOE's non-renewal letter,

the superintendent referred to plaintiff's position as Supervisor of Safety. In its

response to plaintiff's request for a statement of reasons, the BOE identified

plaintiff's job as Supervisor of Safety.

      On January 4, 2019, plaintiff sued the BOE under the de facto employee

statute, N.J.S.A. 18A:16-11, seeking an increased salary commensurate with his

de facto promotional position to Supervisor of Safety from September 2011 to

June 2018. He sought $110,684 as the minimum annual compensation to which

he was entitled, a salary on par with the facilities director's salary.




                                                                               A-0917-20
                                           5
      After the close of discovery, the BOE moved for summary judgment. On

October 30, 2020, the court granted summary judgment to the BOE and

dismissed all claims with prejudice.

      In its written statement of reasons, the court found a genuine dis pute of

material fact as to whether plaintiff received a de facto promotion. The court

found ample evidence in the motion record that would permit the trier of fact to

find that plaintiff was the de facto holder of the position of Supervisor of Safety

for all or most of the time period at issue. The court nonetheless granted

summary judgment for the BOE on the question of damages. The court found

that plaintiff did not adduce any facts that would permit the trier of fact to

determine, without speculation, the emoluments and appropriate compensation

of the position to award compensatory damages. This appeal followed.

      Plaintiff argues summary judgment was improper because a jury could

weigh the evidence and determine whether and to what extent plaintiff was

entitled to a higher salary by comparing his position with others who held the

rank of cabinet member, such as the Facilities Manager who heads the

Maintenance and Security Department (the same Department under which the

Supervisor of Safety works). We agree.




                                                                             A-0917-20
                                        6
      "We review the trial court's grant of summary judgment de novo under the

same standard as the trial court." Templo Fuente De Vida Corp. v. Nat'l Union

Fire Ins. Co. of Pittsburgh, 224 N.J. 189, 199 (2016). We do not defer to a trial

court's assessment of the documentary record, as the decision to grant or

withhold summary judgment does not hinge upon a judge's determinations of

the credibility of testimony rendered in court; rather, it determines a question of

law. See Manalapan Realty, L.P. v. Twp. Comm. of Manalapan, 140 N.J. 366,

378 (1995).

      Plaintiff sued the Board under the de facto employee statute, N.J.S.A.

18A:16-11, seeking an increased salary commensurate with his de facto

promotional position to "Supervisor of Safety."         If plaintiff can provide

sufficient evidence to show a genuine dispute of material fact on each element

of the statute, summary judgment is improper. N.J.S.A. 18A:16-11 states:

              A person who holds de facto any office, position or
              employment in a school district and who performs the
              duties thereof shall be entitled to the emoluments and
              compensation appropriate thereto for the time the same
              is so held in fact and may recover therefor in any court
              of competent jurisdiction.

      In Rawitz v. Cnty. of Essex, the Law Division construed de facto

employment under N.J.S.A. 40A:9-6, which is the civil service equivalent to

N.J.S.A. 18A:16-11. 347 N.J. Super. 590, 594 (Law Div. 2000). In Rawitz, the

                                                                             A-0917-20
                                         7
trial court used the common law definition of de facto officer, see id. at 594

(citing In re Fichner, 144 N.J. 459, 468 (1996)), to interpret the de facto doctrine

under the civil service statute as:

             [A]n open and notorious occupancy of a public office,
             under color of authority but without benefit of
             appointment, i.e. a holding out to the public with the
             acquiescence of one's principal, as a result of which the
             acts of the officer are binding as to the principal and
             members of the public who rely thereon[,]

             [Id. at 597.]

The plaintiff did not fit that statutory interpretation because he never claimed he

had the position or requested the title or salary, nor was he relied on in that

position, id.; rather, he assumed the duties without direction, see id. at 598.

      We affirmed the trial court and further explained the standard for de facto

recovery. Rawitz v. Cnty. of Essex, 347 N.J. Super. 570, 572 (App. Div. 2002).

We said:

             It is not sufficient for one seeking recovery . . . to show
             simply that he or she performed the duties of a
             particular position. Rather, the statute prescribes that
             one seeking such recovery must meet two requirements:
             first, the claimant must demonstrate that he or she
             "held" the "office or position" on a de facto basis; and
             second, that, while holding the position on that de facto
             basis, the claimant "performed the duties" of the
             position.

             [Ibid.]

                                                                              A-0917-20
                                         8
      Here, the court found "ample evidence in the motion record that would

permit the trier of fact to find that [plaintiff] was the de facto holder of the

position. . . ." Notably, the court found:

            Not only did senior officials of the [BOE] acknowledge
            [this] to [plaintiff] in multiple written communications,
            but the human resources director responded to an
            inquiry from [plaintiff] as to his status that he held the
            position of [Supervisor of Safety]. He has also testified
            that he performed security functions on a [d]istrict-
            wide basis, commensurate with the description of the
            [Supervisor of Safety] position, and regularly
            participated in [c]abinet-level meeting of the senior
            administrative staff reporting to the [s]uperintendent.
            Such facts are sufficient for the trier of fact to find that
            the [plaintiff] occupied and performed the position
            notwithstanding his written contracts indicating to the
            contrary.

      The motion court found plaintiff met the Rawitz de facto doctrine because

1) plaintiff was held out to be in the position in memos and meetings and 2) he

performed district-wide functions, as described in the Supervisor of Safety

position.

      These are the only two elements to establish a de facto position. Finding

ample evidence of meeting those elements means plaintiff is entitled to the

emoluments of that position, which is not an element, but rather the remedy. We




                                                                           A-0917-20
                                         9
conclude the court improperly dismissed on a finding that was not relevant to

the analysis.

      Moreover, under the "light most favorable" standard in Brill, 142 N.J. at

523, a party must provide evidence of certainty of obtaining damages, while the

exact amount may be open to "considerable speculation," V.A.L. Floors, Inc. v.

Westminster Cmties., Inc., 355 N.J. Super. 416, 424 (App. Div. 2002). "[T]he

rule relating to the uncertainty of damages applies to the uncertainty as to the

fact of damage and not as to its amount, and where it is certain that damage has

resulted, mere uncertainty as to the amount will not preclude the righ t of

recovery." Ibid. (quoting Tessmar v. Grosner, 23 N.J. 193, 203 (1957)).

      In granting summary judgment for the BOE on damages, the court stated

that plaintiff "simply has not adduced any facts that would permit the trier of

fact to determine, without rank speculation, the 'emoluments and appropriate

compensation' of the position of [Supervisor of Safety] and thus award

compensatory damages." However, "that is a question that must ultimately be

decided by the jury, acting . . . 'upon reasonable inferences and estimates,'"

V.A.L. Floors, 355 N.J. Super. at 427 (quoting West Haven Sound Dev. Corp.

v. West Haven, 514 A.2d 734, 742 (Conn. 1986)). The appropriate emoluments

and compensation can be straightforward, but that may not be so in this case.


                                                                          A-0917-20
                                      10
      To calculate an amount of damages if damage occurs, a party must lay a

foundation for a fact finder to make a fair and reasonable estimate of the

damages incurred. Kelly v. Berlin, 300 N.J. Super. 256, 268 (App. Div. 1997)

(citing Lane v. Oil Delivery, Inc., 216 N.J. Super. 413, 420 (App. Div. 1987)).

"[A]bsolute precision in fixing damages may not be attainable," Am. Sanitary

Sales Co. v. Dep't of Treasury, Div. of Purchase & Prop., 178 N.J. Super. 429,

435 (App. Div. 1981), and "it would be unjust to deprive a plaintiff of a remedy

merely because of 'the absence of [the] means for precision,'" Fin. Servs. Vehicle

Tr. v. Panter, 458 N.J. Super. 244, 252 (App. Div. 2019) (alteration in original)

(quoting Am. Sanitary Sales, 178 N.J. Super. at 435).

      Plaintiff identified $110,684 minimum compensation in his complaint

because the BOE attorney recommended this to his attorney as being on par with

the facilities director's salary, which is the next lowest cabinet-member salary.

This is not so speculative to the point that a jury could not determine how much

the BOE would have paid plaintiff for the de facto position rather than his

contract position.

      Because the amount the BOE might have paid if it contracted for the de

facto position rather than repeatedly contracting for a non-director position is

disputed, the case should go to a jury. Of course, not all higher positions earn


                                                                            A-0917-20
                                       11
higher compensation, but the jury could determine whether the BOE contracted

at a lower position to keep plaintiff from negotiating a higher salary for a higher

position. And the jury could determine, based on the next lowest-paid member

and other members' salaries, what compensation would be reasonable for

plaintiff, a person with unique qualifications different from his replacement, to

earn if he had the opportunity to negotiate for a Supervisor of Safety contract.

      We also reject the BOE's argument that plaintiff cannot raise a de facto

argument because he signed a binding contract with a different position and

lower salary. This would defeat the purpose of the de facto statute. If an

employer could list any position on a contract, then task that employee with

performing a different position with more responsibilities, but for the same

salary in the contract, the statute would have no purpose. "We will 'strive for

an interpretation that gives effect to all of the statutory provisions and does not

render any language inoperative, superfluous, void[,] or insignificant.'" Sanchez

v. Fitness Factory Edgewater, LLC, 242 N.J. 252, 261 (2020) (quoting G.S. v.

Dep't of Human Servs., 157 N.J. 161, 172 (1999)).

      Reversed and remanded for further proceedings consistent with this

opinion. We do not retain jurisdiction.




                                                                             A-0917-20
                                       12